Exhibit 10.12

TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”), is entered into as of July 1,
2014 by and among Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company and formerly known as Tesoro Refining and Marketing Company
(“TRMC”), Tesoro Alaska Company LLC, a Delaware limited liability company and
formerly known as Tesoro Alaska Company (“TAC”), Tesoro Companies, Inc., a
Delaware corporation (“TCI”), Tesoro Logistics GP, LLC, a Delaware limited
liability company (“TLGP”), Tesoro Logistics Operations LLC, a Delaware limited
liability company (“TLO”) and Tesoro High Plains Pipeline Company LLC, a
Delaware limited liability company (“THPPC”). The above-named entities are
sometimes referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”

WHEREAS, the Parties entered into that certain Amended and Restated Operational
Services Agreement dated April 1, 2012, as amended (the “OSA”);

WHEREAS, the Parties entered into that certain Secondment and Logistics Services
Agreement, dated as of the date hereof (the “Secondment Agreement”), which is
intended supersede the terms of the OSA;

WHEREAS, in connection with their entry into the Secondment Agreement, the
Parties desire to terminate the OSA.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the Parties hereto agree as follows:

1. The Parties hereto agree that the OSA is terminated and of no further force
or effect as of the date hereof.

2. The Secondment Agreement supersedes the OSA in its entirety and the Parties
agree that the terms and provisions of the Secondment Agreement replace the
terms and provisions of the OSA, which is no longer in effect, as of the date
hereof. Any references in any other agreements between the Parties and any of
their Affiliates that reference the OSA shall be deemed to refer to the
Secondment Agreement as its successor.

3. The Parties agree that any obligations that arose pursuant to the OSA prior
to the date hereof shall survive the termination of the OSA.

4. This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and assigns.

5. The provisions of this Agreement are intended to bind the Parties as to each
other and are not intended to and do not create rights in any other person or
confer upon any other person any benefits, rights or remedies, and no person is
or is intended to be a third party beneficiary of any of the provisions of this
Agreement.

6. This Agreement shall be construed in accordance with and governed by the laws
of the State of Texas, without regard to the principles of conflicts of law.
Each of the Parties (a)



--------------------------------------------------------------------------------

irrevocably agrees that any claims, suits, actions or proceedings arising out of
or relating in any way to this Agreement shall be exclusively brought in any
federal court of competent jurisdiction situated in the United States District
Court for the Western District of Texas, San Antonio Division, or if such
federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims, (b) irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Western
District of Texas, San Antonio Division, or if such federal court declines to
exercise or does not have jurisdiction, of the district court of Bexar County,
Texas in connection with any such claim, suit, action or proceeding, (c) agrees
not to, and waives any right to, assert in any such claim, suit, action or
proceeding that (i) it is not personally subject to the jurisdiction of the
United States District Court for the Western District of Texas, San Antonio
Division, or the district court of Bexar County, Texas, or of any other court to
which proceedings in such courts may be appealed, (ii) such claim, suit, action
or proceeding is brought in an inconvenient forum, or (iii) the venue of such
claim, suit, action or proceeding is improper, (d) expressly waives any
requirement for the posting of a bond by a party bringing such claim, suit,
action or proceeding and (e) consents to process being served in any such claim,
suit, action or proceeding by mailing, certified mail, return receipt requested,
a copy thereof to such party at the address in effect for notices hereunder or
by personal service within or without the State of Texas, and agrees that
service in such forms shall constitute good and sufficient service of process
and notice thereof; provided, however, that nothing in clause (e) hereof shall
affect or limit any right to serve process in any other manner permitted by law.

7. If any of the provisions of this Agreement are held by any court of competent
jurisdiction to contravene, or to be invalid under, the laws of any political
body having jurisdiction over the subject matter hereof, such contravention or
invalidity shall not invalidate the entire Agreement. Instead, this Agreement
shall be construed as if it did not contain the particular provision or
provisions held to be invalid and an equitable adjustment shall be made and
necessary provision added so as to give effect to the intention of the Parties
as expressed in this Agreement at the time of execution of this Agreement.

8. This Agreement constitutes the entire agreement among the Parties pertaining
to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith.

9. This Agreement may be executed in any number of counterparts with the same
effect as if all signatory parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective officers as of the day and year first above
written.

 

TESORO REFINING & MARKETING COMPANY LLC     TESORO LOGISTICS GP, LLC By:  

/s/ G. Scott Spendlove

    By:  

/s/ Phillip M. Anderson

  G. Scott Spendlove       Phillip M. Anderson   Senior Vice President and Chief
Financial Officer       President TESORO ALASKA COMPANY LLC     TESORO LOGISTICS
OPERATIONS LLC By:  

/s/ G. Scott Spendlove

    By:  

/s/ Phillip M. Anderson

  G. Scott Spendlove       Phillip M. Anderson   Senior Vice President and Chief
Financial Officer       President TESORO COMPANIES, INC.     TESORO HIGH PLAINS
PIPELINE COMPANY LLC By:  

/s/ G. Scott Spendlove

    By:  

/s/ Phillip M. Anderson

  G. Scott Spendlove       Phillip M. Anderson   Senior Vice President and Chief
Financial Officer       President

Signature Page to Termination Agreement